Citation Nr: 0302288	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 27, 1997 for 
the grant of entitlement to service connection for residuals 
of a fracture of T12, with post-traumatic degenerative disc 
disease, to include consideration of whether there was clear 
and unmistakable error (CUE) in a December 27, 1990 decision 
denying service connection for that disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  This case has since been transferred to the 
Houston, Texas RO.

The Board notes that, during the pendency of this appeal, the 
RO has described the issue on appeal as entitlement to an 
earlier effective date for the grant of service connection 
for residuals of a fracture of T12, with post-traumatic 
degenerative disc disease.  However, the veteran has asserted 
on multiple occasions that he believes that a December 27, 
1990 rating decision denying entitlement to service 
connection for a fracture of D12 contained CUE.  The veteran 
raised the issue in a letter received in December 1999, the 
CUE issue was denied by the RO in a rating action of August 
2000, and, during a hearing held in May 2001, the veteran 
again raised the CUE issue and the hearing officer indicated 
that he would combine that issue with the earlier effective 
date issue.  Also, the laws and regulations regarding CUE 
were listed in an October 1999 Statement of the Case, and the 
RO noted in a December 2001 Supplemental Statement of the 
Case that the December 1990 rating decision did not contain 
CUE.  The Board finds that the combination of the veteran's 
contentions and the discussion provided in the RO's issuances 
ensures that the matter of CUE is, in fact, presently before 
the Board and is inextricably intertwined with the effective 
date matter.  Accordingly, both matters will be addressed by 
the Board in this decision.

The veteran's appeal also included the issue of entitlement 
to an increased evaluation for his thoracic spine disorder, 
but this claim was withdrawn by him at his October 2002 VA 
Video Conference hearing.  Additionally, the veteran was 
issued a Statement of the Case in December 2001 addressing 
the issues of entitlement to an increased evaluation for a 
cervical spine disorder, service connection for a left foot 
disorder, service connection for a right ankle disorder, and 
a total disability evaluation based upon individual 
unemployability.  However, the veteran has not responded to 
that issuance in any manner, and the Board therefore finds 
that these issues are not presently before it on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for a 
fracture of D12 was received on April 19, 1990 and was denied 
in an unappealed December 27, 1990 rating decision. 

3.  The December 27, 1990 rating decision was predicated on 
an application of the correct statutory and regulatory 
provisions to the correct and relevant facts at that time and 
does not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error.

4.  The veteran's application to reopen his claim for service 
connection for a thoracic spine disorder was received on May 
27, 1997.




CONCLUSIONS OF LAW

1.  The December 27, 1990 rating decision, in which the claim 
of entitlement to service connection for a fracture of D12 
was denied, does not contain clear and unmistakable error.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.105, 3.159 (2002).

2.  The criteria for an effective date prior to May 27, 1997 
for the grant of entitlement to service connection for 
residuals of a fracture of T12, with post-traumatic 
degenerative disc disease, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has afforded the veteran a VA examination, and there is no 
indication of additional relevant medical records that have 
not been obtained by the VA to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 1999 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  In that issuance, the RO notified the veteran 
of the provisions of 38 C.F.R. § 3.400 (2002) and explained 
what type of evidence would be needed for the criteria of 
this regulation to be met.  The RO also cited the provisions 
of 38 C.F.R. § 3.159 (2002), indicating that the VA would 
obtain all identifiable medical records (providing that the 
veteran provided signed releases, as necessary) and that, if 
such efforts proved unsuccessful, the VA would inform the 
veteran that it was his ultimate responsibility to furnish 
such evidence.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Applicable law and regulations

A.  CUE

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2002).

The United States Court of Appeals for Veterans Claims has 
defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

B.  Effective dates

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2002).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 C.F.R. § 3.151(a) (2002).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2002).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by the VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2002).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the receipt of VA medical records will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen  under certain circumstances.  38 
C.F.R. § 3.157(b) (2002). 

III.  Factual Background

In the present case, the veteran's initial application for 
service connection for a thoracic spine disorder was received 
by the Houston VARO on April 19, 1990. 
Prior to the December 27, 1990 rating decision at issue in 
this case, the veteran's claims file included his service 
medical records which contain no mention of a thoracic spine 
disorder, a private hospital report from August 1987 
addressing injuries arising from a motor vehicle accident and 
reflecting complaints of pain in the lower back and right 
knee, and the report of a July 1990 VA examination, which 
contains a notation of his reported history of a low back 
injury during service and a diagnosis of a healed fracture of 
D12.  The Board notes that this diagnosis is also reflected 
in an x-ray report from the same month.  

In the December 1990 rating decision, the RO denied 
entitlement to service connection for a D12 fracture and, 
while noting the veteran's August 1987 motor vehicle 
accident, explained that his claimed disability was not 
incurred in or aggravated by service, as his service medical 
records were negative for complaints of, treatment for, or a 
diagnosis of a back disorder.  While the RO did not 
specifically enumerate the applicable laws and regulations in 
effect at the time of the decision, the Board notes that the 
wording of the RO's analysis closely correlates with the 
provisions of 38 U.S.C. § 310 (1988) and 38 C.F.R. § 3.303 
(1990), which concerned entitlement to service connection in 
cases where a disease or injury was incurred in or aggravated 
by service.

The RO notified the veteran of the December 1990 denial in a 
February 1991 letter.  The veteran's Notice of Disagreement 
was received by the RO in May 1991, and the RO issued a 
Statement of the Case addressing this issue in June 1991.  A 
September 1991 VA Report of Contact indicates that the 
veteran contacted the RO and requested to have his Statement 
of the Case sent to a "new" address of record; the RO noted 
that the Statement of the Case was then sent to this address, 
even though the Board observes that the initial Statement of 
the Case from June 1991 was sent to the same address.  
Significantly, however, the veteran did not respond to the 
Statement of the Case at any time within the one-year period 
following the February 1991 notification letter. 

Until his claim to reopen was received by the Waco VARO on 
May 27, 1997, the veteran's correspondences were entirely 
devoid of any mention of his claim for service connection for 
a thoracic spine disorder.  The Board does note that, in July 
1996, the RO received additional VA medical records, 
including a September 1995 x-ray report showing old healed 
compression fractures of T12 and L1.  The veteran's claim for 
service connection for a thoracic spine disorder was 
subsequently granted in the appealed June 1999 rating 
decision, and this grant was effectuated as of May 27, 1999.

During an October 2002 VA Video Conference hearing, the 
veteran and his representative made several specific 
arguments.  First, the representative asserted that the 
veteran's claim of entitlement to service connection for a 
thoracic spine disorder was never adjudicated in the 1990 
rating decision.  Second, the representative noted that the 
veteran had contacted the RO and requested that his June 1991 
Statement of the Case be re-sent, as the RO's computer 
contained an incorrect address; this reportedly resulted in 
an inability to respond in a timely manner because the 
Statement of the Case was resent after the end of the 60 day 
period allowed for a response.  Third, the veteran argued 
that the RO did not consider a 1987 private medical record in 
its rating decision.  Fourth, the representative noted that 
the July 1990 VA examination did not sufficiently address the 
thoracic spine and was instead too focused on the low back.  
In summary, the veteran and his representative argued that 
the December 1990 rating decision was clearly and 
unmistakably erroneous and indicated that the date of the 
claim for purposes of the present appeal was April 1990.

IV.  Analysis

Before addressing the finality of the December 27, 1990 
rating decision, the Board has first considered whether this 
decision contains CUE.  Initially, the Board observes that 
this decision was predicated on an application of the correct 
statutory and regulatory provisions to the correct and 
relevant facts of record at that time.  The Board notes that 
the RO made reference in the December 1990 decision to 
veteran's 1987 auto accident.  This suggests that the RO 
considered the private treatment record from immediately 
after the accident which was contained in his service medical 
records file.  While the Board finds that reasonable minds 
might differ as to whether the RO reached the correct 
determination as to the disposition of the veteran's claim in 
the December 1990 rating decision, the fact that adjudicators 
made a determination on a question on which reasonable minds 
might differ is an insufficient basis upon which to predicate 
a finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.  In addition, the Board notes that it is not at all 
clear that the private record showing complaints of low back 
pain would have provided a basis for granting service 
connection for a disorder of the thoracic spine.  In this 
regard, even assuming that the RO should have given more 
consideration to the 1987 private medical record, as argued 
by the veteran, their apparent determination not to attach 
significant probative value to this record does not 
constitute CUE. 

The veteran has also argued that the RO failed to fulfill its 
duty to assist in regard to the December 1990 rating decision 
because the July 1990 VA examination report contained 
insufficient information about the thoracic spine.  In this 
regard, the Board notes that this examination report contains 
a diagnosis of a D12 fracture and x-ray evidence of this 
fracture.  Nevertheless, even assuming (without conceding) 
that the examination report is incomplete and that the 
veteran is correct as to the RO's alleged failure to fulfill 
its duty to assist, such a possible failure on the part of 
the RO also does not constitute clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see also 
Cook v. Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002) (en 
banc) (in which the United States Court of Appeals for the 
Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) to the extent that it created an additional 
exception to the rule of finality applicable to VA decisions 
by reason of "grave procedural error").

In short, the Board concludes that the December 27, 1990 
rating decision does not include the kind of error of fact or 
law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision. 

As to the question of the effective date of the grant of 
service connection for a thoracic spine disorder, the Board 
observes that the veteran initiated an appeal of the 
unfavorable December 1990 rating decision but did not submit 
a Substantive Appeal in any form within one year of 
notification in February 1991.  The representative argues 
that the cover letter from the SOC was dated June 1991, and 
said that if the RO did not hear from him within 60 days they 
would close the record.  The representative says this led the 
veteran to think it was too late to appeal because 60 days 
from June 1991 would have passed by the time veteran got the 
SOC in September 1991.  However, the cover letter also 
included the VA Form 1-9 which would have given veteran the 
complete details about the time limits for filing an appeal, 
and he would have thus been informed that he had until one 
year after the notification of the decision to do so.  Since 
notification was in February 1991, the veteran would still 
have had sufficient time to respond to the re-sent Statement 
of the Case from September 1991, with more than four months 
remaining in the one-year period, so his argument that the 
60-day period (from June 1991) had passed and rendered him 
unable to perfect his appeal in a timely manner is entirely 
lacking in merit.  In any case, the Board notes that both 
Statements of the Case, despite the veteran's concerns, were 
sent to the same address (the latest address then of record) 
and would have included information regarding the one-year 
period.  In this regard, the United States Court of Appeals 
for Veterans Claims has held that there is a "presumption of 
regularity" as applied to the mailing of RO decisions.  See 
Mason v. Brown, 8 Vet. App. 44, 53-55 (1995); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (an appellant's mere 
assertion of nonreceipt of notice of an RO decision is not 
"clear evidence" to rebut the presumption of proper 
mailing). 

As such, the December 1990 rating decision is final under 
38 C.F.R. §§ 20.202 and 20.302 (2002).  In this regard, the 
Board notes that the veteran has argued that the December 
1990 rating decision does not constitute a prior final denial 
of his claim for service connection because it did not 
address a thoracic spine disorder.  The Board does not find 
this argument to have merit; the December 1990 decision 
specifically addressed a D12 fracture, and the term dorsal 
spine is simply a synonym for the thoracic spine.  Therefore, 
the effective date of the grant of service connection must be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2002).  As indicated above, the veteran's claim to reopen 
was received on May 27, 1997.

The Board is aware that, in July 1996, the Waco VARO received 
x-ray evidence of old healed compression fractures of T12 and 
L1, dated in September 1995.  However, the Board notes that 
an informal claim based on this evidence could not be 
construed pursuant to 38 C.F.R. § 3.157(b) (2002).  In the 
present case, there was no prior allowance of the veteran's 
claim, nor was there a prior formal claim for compensation 
which was disallowed for the reason that the service-
connected disability was not compensable.  Accordingly, any 
evidence showing treatment for a thoracic spine disorder 
prior to the date of the reopened claim may not serve as an 
informal claim.

In summary, the RO was correct in assigning an effective date 
of May 27, 1997 for the grant of entitlement to service 
connection for residuals of a fracture of T12, with post-
traumatic degenerative disc disease, and the preponderance of 
the evidence does not support an earlier effective date for 
this grant.  Similarly, the preponderance of the evidence 
does not support a finding of CUE in the prior December 27, 
1990 RO denial.  The veteran's claim must therefore be 
denied.

In reaching its determination of this claim, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


ORDER

The claim of entitlement to an effective date prior to May 
27, 1997 for the grant of entitlement to service connection 
for residuals of a fracture of T12, with post-traumatic 
degenerative disc disease, to include the question of whether 
there was clear and unmistakable error in a December 27, 1990 
rating decision denying service connection for a fracture of 
D12, is denied.



		
	MICHAEL MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

